This is a suit upon a promissory note executed by appellee, H. L. Dennis, made payable to the order of J. W. Stayton, and by the latter transferred to Brooke Smith  Co., plaintiffs in the court below. The defense interposed was that the execution of the note was procured by certain false and fraudulent representations. The question of innocent purchaser is not involved in the appeal. The case was submitted to a jury upon a charge which, in the main, was correct; and from a verdict and judgment in favor of the defendant, the plaintiffs have appealed.
There are but few assignments of error, and most of them complain of the action of the court in giving and refusing instructions to the jury. We fail to find in the record any bill of exception showing that the objections now urged as to the action of the trial court referred to were made in that court before the case was submitted to the jury, as required by the amendment of 1913 (Acts 33d Leg. c. 59, § 3 [Vernon's Sayles' Ann.Civ.St. 1914, art. 2061]), and, for that reason, the objections stated have been waived. However, we do not wish to be understood as intimating that either of the objections urged is regarded by this court as tenable.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.